fDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a continuation application filed 03/28/2019.
This instant application 16/457,540 is a continuation of PCT/CN2017/117082, filed on 12/19/2017.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA (CN) on 12/30/2016 (201611270978.5). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 06/28/2019 (upon application filing).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

claim 1, the claim recites:
“aggregating real-time data that satisfies a same predetermined condition on the one or more nodes to obtain a total amount of real-time data corresponding to the same predetermined condition; and
calculating a degree of completeness of the real-time data that satisfies the same predetermined condition, wherein the degree of completeness is used for indicating a ratio between processed real-time data that satisfies the same predetermined condition and the real-time data aggregated on the one or more nodes.”

As to independent claims 8 and 15, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“one or more computing devices” (claim 1); and
“one or more processors” and “memory” (claim 8),



If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 8 recites the additional elements of “one or more processors; memory” and “a collection module stored in the memory and executable by the one or more processors” that perform these steps.  The “processors” and “memory” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

These claims further include the additional step of:
(a)   “collecting real-time data received by one or more nodes in a distributed system.”

This step however merely represents pre-solution activities involving the collection of data for use by the claimed process.  This activity is considered insignificant “extra-solution activity” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As shown, the claims also include the element of:
one or more nodes in a distributed system.”

This element however merely describes the general technical or computing environment (e.g. virtual infrastructure resources within a current data center) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

7.	As to dependent claims 2–7, 9–14, and 16–20, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1, 8 and 15.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Examiner’s Remarks

Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Liu et al., US 2016/0103665 A1 (“Liu”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Liu.
See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Liu teaches/suggests the invention substantially as claimed, including:
“A method implemented by one or more computing devices, the method comprising:
	collecting real-time data received by one or more nodes in a distributed system”
(¶ 38: The instrumentation analysis system 100 generates results of the new reports and sends them for presentation in real-time as the instrumentation analysis system 100 receives data streams from instrumented software);

	“aggregating real-time data that satisfies a same predetermined condition on the one or more nodes to obtain a total amount of real-time data corresponding to the same predetermined condition”
(¶¶ 50–53: The analytics engine 270 evaluates reports specifying expressions based on attributes that are received with the data stream and/or attributes that are specified as part of the metadata. The expression may be based on various operations, for example, aggregations and transformations .... An example expression may compute sum of an attribute value received with the data stream such that the aggregate values are grouped over a metadata attribute).


Liu does not explicitly teach or describe “calculating a degree of completeness of the real-time data that satisfies the same predetermined condition, wherein the degree of completeness is used for indicating a ratio between processed real-time data that satisfies the same predetermined condition and the real-time data aggregated on the one or more nodes.”

	Liu however teaches in 1) paragraph 73 that “if the analytics engine 270 receives an expression specifying computation of a 95th percentile of all data streams that satisfy “critical: true”, the analytics engine 270 determines the 95th percentile of all data streams corresponding to metadata object310a, i.e., the set 410a” and in 2) paragraph 77 that “the expression may generate a value based on a fixed percentile of a data from a plurality of data streams, or the expression may generate a value that is a maximum ( or minimum, or average, or any other statistical measure) of data from a plurality of data streams.”

	Accordingly, Liu at least suggests or it would have been obvious to a person of ordinary skill in the art that “a degree of completeness of the real-time data that satisfies the same predetermined condition” is calculated, “wherein the degree of completeness is used for indicating a ratio between processed real-time data that satisfies the same predetermined condition and the real-time data aggregated on the one or more nodes.”


14.	Regarding claim 2, Liu teaches/suggests:
wherein the degree of completeness is used for indicating a ratio between a total amount of the processed real-time data that satisfies the same predetermined conditions and a total amount of the real-time data aggregated on the one or more nodes”
(¶¶ 73 and 77, as applied in rejecting claim 1, above).

15.	Regarding claim 3, Liu teaches/suggests:
“wherein the degree of completeness is used to indicating a proportion of the total amount of real-time data on aggregated the one or more nodes that is occupied by a total amount of real-time data that satisfies the same predetermined condition within a predetermined time period, wherein the real-time data that satisfies the same predetermined condition comprises real-time data collected at a predetermined time, and the predetermined time period is the predetermined time and a time period before the predetermined time”
(¶¶ 73 and 77, as applied in rejecting claim 1, above;
¶ 88: instrumentation analysis system 100 may receive and process a report that combines data across a plurality of data streams to view aggregates computed over various data centers;
¶¶  6 and 78: system processes data of the data streams over a plurality of time intervals by performing the following steps for each time interval. The system receives tuples from data streams for the time interval. Each tuple comprises a data value associated with a point in time within the time interval. The system computes the expression based on data values of the received tuples. The system repeats these steps for subsequent time intervals).

16.	Regarding claim 4, Liu teaches/suggests:
“after collecting the real-time data received by the one or more nodes in the distributed system, the method further comprises obtaining a timestamp of each collected piece of real-time data after collecting the real-time data received by the one or more nodes in the distributed system, wherein the timestamp is used for indicating a time when the respective piece of real-time data is processed”


17.	Regarding claim 5, Liu teaches/suggests:
“wherein calculating the degree of completeness of the real-time data that satisfies the same predetermined condition comprises using a ratio between a total amount of processed real-time data at a current timestamp and the total amount of the real-time data aggregated on the one or more nodes as the degree of completeness”
(¶ 6: Each tuple comprises a data value associated with a point in time within the time interval;
¶ 81: interface module 210 waits for a fixed interval of time, for example, 1 second or few seconds and collects all data received from different data streams during the fixed time interval;
¶ 95: quantization module 240 processes all the data values received in the current time interval to determine the aggregate value representing the current time interval;
¶ 48: The identifier is referred to herein as a time series identifier (also referred to herein as a tsid or TSID). A unique time series identifier is assigned to all tuples matching a metric name and a set of properties received with the tuple. Accordingly, a tuple (metric name, properties, metric value, timestamp) gets mapped to a tuple (tsid, metric value, timestamp)).

18.	Regarding claim 6, Liu teaches/suggests:
“wherein aggregating the real-time data that satisfies the same predetermined condition on the one or more nodes to obtain the total amount of real-time data corresponding to the same predetermined condition comprises:
	obtaining real-time data on each node of the distributed system;
	aggregating pieces of real-time data having a same timestamp that are obtained on each node of the distributed system to obtain a respective total amount of real-time data corresponding to each timestamp”

¶ 26: multiple servers may send a data stream associated with a source “web1” and metric “metric1”;
¶ 109: instrumentation analysis system 100 receives data streams from multiple development systems 120 and combines the data of the data stream as the data is received so as to generate reports based on the data in real-time).

19.	Regarding claim 7, Liu teaches/suggests:
“wherein the predetermined condition is used for representing a time at which the real-time data is collected”
(¶ 46: The tuple of data received may further comprise other elements, for example, a timestamp corresponding to the time that the data was captured by the application ...).


20.	Regarding claims 8–14, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–7, respectively. Therefore, they are rejected on the same basis as claims 1–7 above, and further including the following:

	Liu teaches/suggests:
“one or more processors; memory”
(Fig. 1 and  ¶ 42: processors, memory).

21.	Regarding claims 15–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above.


Conclusion

(a)	Wu, US 2012/0263072 A1, teaching performing statistics and analysis on Ethernet traffic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 17, 2021